Citation Nr: 1631581	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), an anxiety disorder not otherwise specified, and depression, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2011 and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a notice of disagreement (NOD) in August 2011.  A statement of the case (SOC) was provided in August 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on December 2012.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran has claimed as well as been diagnosed with different psychiatric diagnoses, to include PTSD, anxiety disorder not otherwise specified, and depression, which he has attributed to the same etiologies, the issue with regard to entitlement to an acquired psychiatric disorder on the title page has been recharacterized to include consideration of these additional disorders, as listed above.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board concedes that the Veteran had exposure to herbicides during his service in Thailand; he is currently diagnosed with prostate cancer.

2.  The probative medical evidence of record shows that the Veteran's diagnosed depressive disorder is caused by his service-connected prostate cancer.

3.  There is no credible supporting evidence that the claimed in-service stressors occurred.

4.  The probative medical evidence of record does not show that the Veteran's acquired psychiatric disability, other than depressive disorder, is the result of any event, injury, or disease in military service or any other service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer as secondary to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for depressive disorder as secondary to service-connected prostate cancer are met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for an acquired psychiatric disability, other than depressive disorder, to include as secondary to any service connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims for prostate cancer and an acquired psychiatric disability diagnosed as depression, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

However, for the remaining claim of an acquired psychiatric disability, other than depression, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in December 2010, February 2011, and May 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, such as cancer and psychoses, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Prostate

The Veteran contends that his diagnosed prostate cancer is the result of his military service.  In particular, the Veteran contends that he was exposed to Agent Orange while stationed in Southeast Asia.  The Veteran has alleged several theories of exposure to herbicides during military service, which include landing for a brief time and disembarking his plane in Da Nang, Vietnam, en route to Udorn, Thailand; working temporary duty in Vietnam; and working in a military occupational specialty as an aircraft mechanic on the flight line by the perimeter where Agent Orange was deployed for control of vegetation in Udorn, Thailand.  

A review of the Veteran's service treatment records was absent for any discussion of treatment, symptoms, or diagnoses of prostate cancer.

A review of the Veteran's service personnel records shows that he was stationed in Udorn, Thailand from March 1970 to March 1971.  The record does not reflect any service or temporary contact with the landmass of Vietnam.

The Veteran submitted documentation and pictures showing that the flight line at the Royal Thai Air Force Base, Udorn, Thailand was adjacent to the base perimeter.

A review of the Veteran's outpatient treatment records shows that he was diagnosed with prostate cancer in October 2010 after a biopsy revealed a prostatic adenocarcinoma with a Gleason score of 7.  He has been treated for that condition and its residuals since that time.


Psychiatric

The Veteran contends that he currently suffers from an acquired psychiatric disability that is the result of military service.  In particular, the Veteran has alleged that he suffers from symptoms of both anxiety and depression that are related to his service in Thailand.  In this regard, the Veteran has provided that his stressor involved the fear he felt on the long plane ride from the United States to Thailand as well as fear while performing temporary duties in Vietnam in which there was an incident where a child with a bomb strapped to her approached him and an incident where an explosive landed near him and did not detonate.  Alternatively, the Veteran has claimed that his disability may have resulted in part from his diagnosis of prostate cancer.

A review of the Veteran's service treatment records was absent for any discussion of symptoms, treatment, or diagnoses of any psychiatric disabilities.

A review of the Veteran's service personnel records shows that he was stationed in Udorn, Thailand from March 1970 to March 1971.  The record does not reflect any service or temporary contact with the landmass of Vietnam.  The Veteran's contentions regarding the aforementioned incidents in Vietnam could not be corroborated through any appropriate channels.

A review of the Veteran's outpatient treatment records shows that he first sought treatment for a psychiatric disability in September 2010.  In November 2010, the Veteran was diagnosed with major depressive disorder and PTSD, the latter of which was found to be related to the Veteran's claimed combat stressors serving in Vietnam.

The Veteran was provided with a VA examination in June 2011.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with depression, secondary to his prostate cancer, and an anxiety disorder, not otherwise specified, which was noted to only be related to the Veteran's in-service Vietnam combat experiences if such were actually corroborated.
Analysis

Prostate

A Veteran who is exposed to Agent Orange or other herbicides during service and develops certain diseases, such as prostate cancer, will be service-connected for such disorder.  38 C.F.R. § 3.309(e) (2015).  In this case, the medical evidence shows that the Veteran has been diagnosed with prostate cancer since 2010.  Accordingly, if exposure to herbicides is established service connection would be warranted.

The Veteran relates, and service personnel records establish, that he had the military occupational specialty (MOS) of aircraft weapons mechanic and was assigned to Udorn, Thailand from March 1970 to March 1971.  Although the Veteran's personnel records do not detail his specific day to day duties, the Veteran's periodic evaluation reports indicated that he worked on the flight line at the Royal Thai Air Force Base in Udorn, Thailand.  The Veteran submitted documentation and pictures showing that the flight line at the Royal Thai Air Force Base, Udorn, Thailand was adjacent to the base perimeter.  He has alternatively alleged exposure to herbicides during military service, which include landing for a brief time and disembarking his plane in Da Nang, Vietnam, en route to Udorn, Thailand and working temporary duty in Vietnam.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e) (2015).

The following diseases are deemed associated with herbicide exposure, under current law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2015).  The foregoing diseases shall be service connected if a Veteran was exposure to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

Accordingly, the law provides that for claims based on the chronic effects of exposure to Agent Orange, presumptive service connection may be established for certain diseases, including prostate cancer, as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Here, the Veteran has alleged several theories of exposure to herbicides during military service, which include landing for a brief time and disembarking his plane in Da Nang, Vietnam, en route to Udorn, Thailand; working temporary duty in Vietnam; and working in a military occupational specialty as an aircraft mechanic on the flight line by the perimeter where Agent Orange was deployed for control of vegetation in Udorn, Thailand.  

In regard to the Veteran's Thailand service, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand.  The Compensation and Pension (C&P) Service has determined that a special consideration on herbicide exposure on a factual basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) ('M21-1MR') (now incorporated in the Live Manual), provides that herbicide exposure may be conceded on a direct, facts-found basis if the Veteran served with the United States Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and served as an Air Force security policeman, security control dog handler, member of the security police squadron, or otherwise served near the air base perimeters as shown by evidence of military occupation specialty (MOS), daily work duties, performance evaluation reports, or other credible evidence.

Here, the Veteran has provided competent and credible evidence via his statements, service personnel records reflect his service as a mechanic on the flight line at Udorn Royal Thai Air Force Base, and maps show that the flight line was located adjacent to the perimeter of the base during the time period in which Agent Orange would have been sprayed along the perimeter in Thailand.  Therefore, resolving any reasonable doubt, the Board concedes that due to the Veteran's duties and location that the Veteran was exposed to Agent Orange during his service at Udorn Royal Thai Air Force Base.

Although conceding exposure to Agent Orange in Thailand does not result in the grant of presumptive service connection outlined in 38 C.F.R. § 3.307, the inquiry does not end there.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.307 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the evidence of record does not reveal that the Veteran's particular exposure to Agent Orange is entitled to consideration of presumptive service connection for herbicide exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that the Veteran's prostate cancer was directly related to the Veteran's military service, to include exposure to chemical herbicides.  

Here, the Board finds that no such additional medical opinion is necessary, as the requisite nexus has already been provided via the finding in 38 C.F.R. § 3.309.  There, in providing for presumptive service connection for prostate cancer based upon Agent Orange exposure in Vietnam, the regulatory authority has already established a nexus for the two conditions.  There is nothing provided that establishes the fact that the Veteran having received his exposure to Agent Orange in Thailand as opposed to Vietnam presents any unique characteristics that would challenge such a nexus.  Therefore, upon the establishment of a proper nexus for the Veteran's current prostate cancer to his conceded in-service Agent Orange exposure, service connection for prostate cancer is granted.  See 38 C.F.R. § 3.309(e).

Psychiatric

Depressive Disorder

In the present case, the Board finds that the Veteran has a depressive disorder.  The evidence shows that the Veteran was first diagnosed with this disorder in 2010, based upon a medical assessment of his symptoms by a medical doctor and continued treatment throughout the appeals period.  The Veteran's current diagnosis of a depressive disorder was confirmed in the June 2011 VA examination and based upon the same mental health history showing the earlier 2010 diagnosis.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran clearly had a diagnosed depressive disorder for which he was being treated during the claim period and this was, thus, confirmed in the June 2011 VA examination.

The Board also finds that the Veteran has a service-connected disability, prostate cancer, which he has alleged is a causative factor for his depression disorder.

Turning to the question of whether there is a nexus, or link, between the current shown disability and the service-connected disability, the Board notes that the only nexus opinion of record, from the June 2011 VA examiner, provided a positive opinion, finding that the Veteran's depression was in fact caused by the service-connected prostate cancer.  As such, granting the Veteran's claim for service connection of a depressive disorder as secondary to his service-connected prostate cancer is, thus, appropriate in light of the positive nexus opinion from the June 2011 VA examiner, the Veteran's treatment records showing complaints of depression within the context of his prostate cancer, and the Veteran's contentions. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a depressive disorder have been met. 

Acquired Psychiatric Disability Other than Depressive Disorder

However, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than depression.  
The Veteran generally alleges that he manifests PTSD and/or an acquired psychiatric disorder as a result of multiple events which occurred during service in Vietnam.  Most notably, these include incidents in which the Veteran encountered a girl with a bomb strapped to her and encountering an unexploded ordinance.  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2015). 

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2015).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98   (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092  (July 15, 2010)). The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.  

The Veteran's service treatment records and service personnel records are complete, which include entrance and separation examinations, dental records, and immunization records as well as personnel records showing duty assignments, promotions, and even evaluation reports reflecting specific duty performance.  These records do not show that the Veteran was ever stationed, even temporarily, in Vietnam during his military service, to include a stop over en route to Thailand.  
Additionally, although the Veteran has indicated that his service records are incomplete and may have been destroyed due to a fire at the NPRC facility in 1973, a review of the Veteran's claims file does not reveal such to be the case.  First and foremost, the Veteran's records would not have been transferred to NPRC until after the completion of his military service in 1976, years after the fire.  However, notwithstanding that fact, a review of the Veteran's service personnel and service treatment records appear to show his entire period of service and do not show any indication of gaps in the record.  To the extent that the Veteran has insinuated that select documents were individually removed from the record, transported to NPRC prior to the completion of his military service, and then subsequently destroyed by fire, the Board finds such assertions to be not credible and lack any probative value.  Last, there is no documentation in the Veteran's record indicating that his records have ever been deemed fire-related within the realm of VA administrative determinations.

In regard to the Veteran's contention that he had direct service on the landmass of Vietnam, the Veteran and his representative have indicated that there is no supporting documentation available or independent witnesses to corroborate the Veteran's testimony in this regard.  The Veteran is not in receipt of a combat citation, and service within the Republic of Vietnam has not been substantiated so the new relaxed evidentiary standard for establishing the required in-service stressor is not immediately available.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Here, there is no credible supporting evidence that the claimed in-service stressors occurred.  In the absence of an in-service event, there can be no credible link between the claimed disorder and service. 

Thus, although treatment records reflect diagnoses of PTSD in 2010 supported by the Veteran's description of the events in Vietnam, and a June 2011 VA examiner provided the opinion that although the Veteran did not have a supported diagnosis of PTSD, his anxiety disorder not otherwise specified could be linked to combat exposure if such were corroborated, as these experiences have not been corroborated, the foregoing medical opinion evidence does not constitute credible probative evidence linking a psychiatric disorder to the Veteran's military service. 
Although the Veteran's outpatient treatment records have shown treatment for his psychiatric symptoms, other than depression, none have been found to be related to military service, other than PTSD that was based upon uncorroborated stressors as discussed above.  The Veteran is competent to report on his symptoms but ultimately the opinions of medical professionals with expertise in evaluating psychiatric disorders are accorded more probative weight. 

As the Veteran does not manifest a psychosis, as he is only diagnosed with an anxiety disorder and depression, see 38 C.F.R. § 3.384  (defining psychosis), the provisions of 38 C.F.R. § 3.309(a) are not for application. 

For all the foregoing reasons, service connection for an acquired psychiatric disorder, other than depression, must be denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder, other than depression, and his military service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for prostate cancer as the result of exposure to herbicides is granted.

Entitlement to service connection for depressive disorder as secondary to prostate cancer is granted.

Entitlement to service connection for an acquired psychiatric disability, other than depressive disorder, to include as secondary to prostate cancer is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


